Order issued November 50 , 2012




                                        In The
                               (Court of Apprats
                     Ififttir Bistrirt ruf 'rxas at 'Dallas
                                  No. 05-12-01000-CV


                         RUSSELL D. ABEREGG, Appellant
                                          V.
                            MONICA CESCHAN, Appellee


                                      ORDER

      We DENY appellant's November 21, 2012 motion for temporary stay.